COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00560-CR


Gregory Scott Mizer                    §    From County Criminal Court No. 4

                                       §    of Denton County (CA-2012-00001-
                                            CCA)

v.                                     §    February 28, 2013

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                       COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-12-00560-CR


GREGORY SCOTT MIZER                                              APPELLANT

                                      V.

THE STATE OF TEXAS                                                   STATE


                                   ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

     Gregory Scott Mizer appeals from an order of County Criminal Court

Number Four of Denton County dismissing his appeal of a municipal court

conviction for failing to follow the requirements of sections 30.00020 and

30.00021 of the Government Code.           Tex. Gov’t Code Ann. §§ 30.00020,

30.00021 (West Supp. 2012).



     1
      See Tex. R. App. P. 47.4.


                                       2
       Section 30.00027(a) of the Government Code provides that this court has

jurisdiction over this appeal if either “(1) the fine assessed against the defendant

exceeds $100 and the judgment is affirmed by the appellate court [County

Criminal Court Number Four] or (2) the sole issue is the constitutionality of the

statute or ordinance on which a conviction is based.” Id. § 30.00027(a) (West

Supp. 2012). This statute limits our jurisdiction of appeals from county criminal

court appellate decisions to the specific situations set forth in the statute. Tex.

Vital Care v. State, 323 S.W.3d 609, 612 (Tex. App.––Texarkana 2010, no pet.);

see also State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011)

(orig. proceeding) (“[I]n Texas, appeals by either the State or the defendant in a

criminal case are permitted only when they are specifically authorized by

statute.”).

       The State filed a motion to dismiss this appeal for lack of jurisdiction,

claiming that the appeal does not fit either scenario.       Appellant responded,

contending that he challenged the constitutionality of the ordinances he was

convicted of violating at trial and that, notwithstanding the plain language of

section 30.00027(a), this court has jurisdiction to review the county court’s order.

       Here, the county court did not affirm the municipal court’s decision; it

dismissed the appeal. As a result, the sole issue on appeal could not be the

constitutionality of the ordinance because this court, in reviewing the county

court’s order, would necessarily have to determine whether it was correct in

dismissing the case for procedural irregularities; the county court never passed


                                         3
on the merits of the constitutional question.    Accordingly, under the plain

language of section 30.00027, this court does not have jurisdiction to hear the

appeal. See Tex. Gov’t Code Ann. § 30.00027(a); Tex. Vital Care, 323 S.W.3d

at 612; see also State v. Blackshere, 344 S.W.3d 400, 404 (Tex. Crim. App.

2011) (holding that State could not appeal ruling on motion to suppress after

jeopardy had attached because plain language of statute limited right of appeal

to rulings made before jeopardy attaches).

      We dismiss this appeal for want of jurisdiction.   See Tex. R. App. P.

42.3(a), 43.2(f).



                                                PER CURIAM


PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 28, 2013




                                       4